BLODGETT, P. J.
Heard upon motion for alimony after decision for petitioner.
Before hearing of petition, upon motion of petitioner, an allowance was made to petitioner of $60 per week and this amount was duly paid up to a certain period. Respondent contended that, at the time of the present hearing, his sole income was a drawing account of $25 per week at a broker’s office, he, respondent, being a bond salesman. There was further testimony that he lived with his parents and that he only worked two days each week, and that the amounts paid his wife were supplied by his father and grandfather. The wife testified that the expenses of self and family were $125 a week.
The matter is extremely perplexing as to fixing the amount of alimony in such a case. Whatever amount is ordered would evidently, if paid, come from his father or grandfather, as respondent has no property of his own. Should the young man exert himself and work in accordance with his ability, it would seem probable that his income would be much larger. Divorce petitions follow the course of equity.
An allowance of $60 a week has been ordered and paid in the past. In some way respondent has been able to meet this. The petitioner is living in a way beyond her needs.
The Court is of the opinion that respondent should pay his wife alimony, until further order, of $50 per week.
>So ordered.